


110 HR 4823 IH: To extend and modify the temporary reduction of duty on

U.S. House of Representatives
2007-12-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4823
		IN THE HOUSE OF REPRESENTATIVES
		
			December 18, 2007
			Mr. LaHood introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To extend and modify the temporary reduction of duty on
		  Sulfentrazone.
	
	
		1.Sulfentrazone
			(a)In
			 generalHeading 9902.25.57 of
			 the Harmonized Tariff Schedule of the United States (relating to Sulfentrazone)
			 is amended—
				(1)by striking
			 (provided for in subheading 2935.00.75) and inserting
			 (provided for in subheading 2935.00.75) and any formulations containing
			 such compound (provided for in subheading 3808.93.15);
				(2)by striking
			 1.2% and inserting 3.2%; and
				(3)in the effective period column, by striking
			 the date contained therein and inserting 12/31/2011.
				(b)Effective
			 dateThe amendments made by
			 subsection (a) apply to goods entered, or withdrawn from warehouse for
			 consumption, on or after the 15th day after the date of the enactment of this
			 Act.
			
